DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 28, 30-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maleki '603 (US 8,761,603 B1), Dong (US 2012/0163501 A1), Kawanishi (Optical frequency comb generator using optical fiber loops with single-sideband modulation), Zhuang (Single-Chip Ring Resonator-Based 1 x 8 Optical Beam Forming Network in CMOS-Compatible Waveguide Technology), and Watts (US 7,616,850 B1).
In regard to claims 21 and 34, Maleki '603 discloses:
laser light sources arranged to provide an optical spectrum comprising a first spectral component having a first wavelength and a second spectral component having a second wavelength, wherein the first wavelength is spaced from the second 
a first delay unit configured to add a controllable time delay to the first spectral component on the first path (optical filter 2130, Fig. 11-12; col. 18, line 6); 
a modulator configured to modulate the first spectral component on the first path with a received RF signal from the phased array antenna (2110, Fig. 11-12); and 
a heterodyning device configured to heterodyne the resulting first and second spectral components (2150, Fig. 11-12); and 
where the frequency of the second spectral component corresponds to the second wavelength (top path with signal of frequency f2, Fig. 11) [where the frequency corresponds to a wavelength through the equation c=frequency*wavelength], where the second spectral component is non-modulated (Fig. 11) [where Fig. 11 illustrates the upper path/second spectral component path as being non-modulated, and the output signal graph to the right of the figure shows only the RF modulation and no other modulation when the signals on the two paths are mixed, showing that no other modulation but the RF modulation in the first spectral component path is present].
Maleki '603 fails to disclose a single light source arranged to provide an optical spectrum comprising a first spectral component having a first wavelength and a second spectral component having a second wavelength, wherein the first wavelength is spaced from the second wavelength; a wavelength separator configured to separate the first spectral component from the second spectral component, such that the first spectral component is directed onto a first path and the second spectral component is directed onto a second path; a second delay unit configured to add the time delay to the 
Maleki '603 teaches, in another embodiment with a first delay unit configured to add a controllable time delay to the first spectral component on the first path (tunable optical filter 1140, Fig. 4; col. 14, line 48), that includes a corresponding second delay unit configured to add the time delay to the second spectral component on the second path (col. 10, lines 64-67; col. 19, lines 23-27) [where col. 10 teaches a tunable optical filter results in a delay and to include a corresponding delay in the second path, and col. 19 states that 2130 is a tunable optical filter, and that a microresonator (as it is labeled) is merely an example of an optical filter that can be used].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to compensate for the in the first path by including a corresponding delay in the second path.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the delay by the tunable optical filter in the first path is compensated in the second path.
[It is noted, although not required, that both Fig. 4A and Fig. 11 appear to be performing the same function, except that Fig. 4A always outputs an RF signal with the 1-f2), which means the output RF frequency can be the same (col 19, lines 48-51) or different (col 19, line 53) than the input RF frequency.  It is further noted that in an embodiment where f1=f2, the function after the two optical signals have been generated would be identical, and thus if a second delay can be added in Fig. 4A, it would appear it can also be added in Fig. 11.  If one of the lasers were switched out with a different frequency laser in the embodiment of Fig. 11, there doesn't appear to be any reason why anything should change.  There would still be a tunable optical frequency in the first path that causes a delay, and that delay could still be compensated by a corresponding delay in the second path.]
Dong teaches that (a) two light sources generating respective spectral components for respective paths (301, Fig. 3; ¶50, lines 3-6) and (b) a single light source generating two spectral components that are then separated using a wavelength separator (401, 402, Fig. 4A; ¶50) are known alternatives.  Thus, these two elements were art-recognized equivalents at the time of the invention.  One of ordinary skill in the art would have found it obvious before the effective filing date of the invention to substitute angle light sources with a wavelength separator for the two light sources of Maleki '603.  Additionally, this is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known systems for providing different spectral components to different paths, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute one for the other to achieve the predictable result of providing different spectral components to the different paths.

	Kawanishi teaches that such a generator generates laser light by receiving a laser input and modulating it to provide a multiple frequency output (Fig. 1; section 2).
Thus, the light source of Dong is a laser light sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to the art to determine the details of the optical fiber comb spectrum generator of Dong, and to include this feature in order to implement the optical fiber comb spectrum generator.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the optical fiber comb spectrum generator is implemented.
The limitation in the preamble "for a phase array antenna" is recited as intended use.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647.  “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable."  In re Schreiber, 44 USPQ2d 1429.  See also In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2d 1647.

Here, the receiver of the combination would be capable of being used with an antenna that was part of a phase array antenna.
Zhuang teaches a delay unit comprises a single optical ring resonator (section II, ¶1; p. 1132, ¶1) [where p. 1132, ¶1 states that there can be a single ring].

Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the delay is implemented.
Zhuang further teaches controlling a resonant frequency of the optical ring resonator (section III, ¶1) [where the resonance frequency is controlled/tuned in addition to controlling/tuning the delay].
Watts teaches a controller configured to control a resonant frequency of the single optical ring resonator to correspond to the second wavelength, such that the single optical ring resonator provides the time delay on the second path to the spectral component on the second path (col. 12, line 63 to col 13, line 4; col. 15, lines 67 to col. 16, line 3) [where the voltage is controlled to control the resonant frequency].
In the combination, since the optical ring resonator is the second delay unit in the path that passes the second wavelength signal, one of ordinary skill in the art would recognize that the frequency of the light corresponds to be the second wavelength, where in the combination the single optical ring resonator provides the time delay on the second path, as described above with regard to Maleki '603.
In regard to claim 28, Maleki '603 further discloses a same time delay is generated by the first delay unit and the second delay unit (col. 10, lines 63-67).
claim 30, Zhuang further teaches at least the first delay unit and second delay unit are a part of a photonic integrated circuit (section I, ¶1) [where the delay units/ORRs are integrated into a single photonic/optical chip]. 
In regard to claim 31, Maleki '603 further discloses the received RF signal comprises a baseband modulation (col. 18, line 50-54), and the heterodyning device is configured to output a downconverted signal corresponding to the baseband modulation (col. 19, lines 52-67) [where the Office takes Official Notice that one of ordinary skill in the art would have found it a well-known use of downconversion to reconstruct the baseband signal modulated onto a received signal].
In regard to claim 32, Maleki '603 further discloses the receiver comprises a plurality of antenna element units, each antenna element units configured to receive a RF signal from an element of the phased array antenna, wherein each antenna element unit comprises a said first delay unit, a said second delay unit, a said modulator and a said heterodyning device (Fig. 1; col. 2, lines 8-10) [where each antenna element unit comprises the structure disclosed in the rejection of claim 21].

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maleki '603, Dong, Kawanishi, Zhuang, and Watts (US 7,616,850 B1), as applied to claim 21, above, and further in view of Matthews (US 6,320,539 B1).
The combination fails to teach an equalizer unit configured to compensate for attenuation introduced by the second delay unit. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to remove distortion of the signals that occur during the optical processing of the signals.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being distortion of the signals that occur during the optical processing of the signals is removed.

The following reference(s) is/are also found relevant:
	Johnson (US 4,775,214 A), which teaches an optical ring resonator acts as a narrow band absorption filter to absorb a light beam when the light beam has a frequency equal to a resonant frequency of optical ring resonator (col. 5, lines 26-31).
Maleki '464 (US 2008/0075464 A1), which is similar to Maleki '603.
Fisher (Tunable Optical Group Delay in an Active Waveguide Semiconductor Resonator) teaches a resonator optical filter that also acts as a delay unit comprises a chirped grating (title; abstract).
Takabayashi (US 2003/0165284 A1), which teaches the details of how a chirped grating is tuned by temperature (¶69).
Roeloffzen (Development of a Broadband Integrated Optical Beamformer for Ku-Band Phased Array Antennas), which teaches a delay unit comprises a single optical ring resonator (Fig. 2; section I, ¶2) and the delay unit is a part of a photonic integrated 
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 5, with respect to the 35 USC 112 rejection(s), have been fully considered and are persuasive.  The rejection(s) have been withdrawn.
Applicant’s arguments on p. 6-10, with respect to the prior art rejection(s) have been fully considered, but are not and persuasive.  
Applicant argues that the second spectral component in the combination is not non-modulated.  However, Fig. 11 of Maleki illustrates the upper path/second spectral component path as being non-modulated, and the output signal graph to the right of the figure shows only the RF modulation and no other modulation when the signals on the two paths are mixed, showing that no other modulation but the RF modulation in the first spectral component path is present. 
Applicant argues that  that the resonant frequency of the single optical ring resonator is not at a second wavelength.  However, in Maleki, the delay is added in the path with the second spectral component, so the optical ring resonator added in the combination would operate at the wavelength of the signal it is being used with.  Watts teaches "The magnitude of the bias voltage can be adjusted to tune the resonant frequency of the optical ring resonator 14 to select a particular frequency of the light 100 for detection." (col. 15, line 67 to col. 16, line 3).  Thus, the particular frequency selected 
Since the rejection has been modified to correctly address the addition of the delay in the embodiment of Fig. 4A into the embodiment of Fig. 11-12 (based on the discussed in the interview) this Office Action is Non-Final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648